DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over of Buettner (US 4,051,919) in view of Harvey et al. (US 8,391,535) in further view of North (8,175,304) in further view of Fujita et al. (US 5,812,685).
Regarding claim 25, Buettner teaches apparatus comprising a loudspeaker transducer arrangement in a loudspeaker system where a user perceives the emitted sound substantially as the same regardless of the listener's relative listening position, wherein two sets of two loudspeakers each, are arranged in the loudspeaker transducer arrangement (see fig .1-2, col. 2, line 50-col. 3, line 2. The speaker housing incorporates speakers arranged on different sides of the housing in where the first side and second side speakers are parallel to each other. The speakers as arranged provide sound in different direction away from the imaginary plan which would be center line to the paralleled speakers. Each side has different speakers’ arrangement.);
where the apparatus further comprises a housing comprising a first side and a second side parallel to the first side, wherein a loudspeaker from each set is arranged in each side, and wherein the two loudspeakers in each set emit sound in opposite directions away from an imaginary plane arranged parallel to and between the first and second parallel sides of the housing and between the said two loudspeakers in each set wherein the high range transducer of the first set is arranged in the first side of the housing and on a first same side of the said imaginary plane and the full range transducer of the second set is arranged in the same first side of the housing and on the same first side of the imaginary plane (see fig.1-2, col. 2, line 50-col. 3, line 2. The speaker housing incorporates speakers arranged on different sides of the housing in where the first side and second side speakers are parallel to each other. The speakers as arranged provide sound in different direction away from the imaginary plan which would be center line to the paralleled speakers. Each side has different speakers’ arrangement. The speaker arrangement includes a high range speaker (tweeter) and a midrange speaker that are arranged on both sides of the housing that is separated by the imaginary plane.).
Buettner discloses speakers on both sides of the housing which one of the speakers is a high range speakers and midrange speakers are arranged on both sides of the speaker housing, however the specific speakers (full range) is not included on both sides.
Buettner does not teach  which loudspeaker transducer is configured to play left and right channels, wherein the two loudspeakers in the first set are configured to play the left channel and the two loudspeakers in the second set are configured to play the right channel, wherein each set of loudspeakers includes one high range transducer emitting sound of higher frequencies and one full range transducer emitting sound of the medium and low range frequencies, and wherein the full range transducer of the first set and the high range transducer of the second set of transducers are arranged in the second side of the housing and on the second side of the imaginary plane.
Harvey teaches which loudspeaker transducer is configured to play left and right channels, wherein the two loudspeakers in the first set are configured to play the left channel and the two loudspeakers in the second set are configured to play the right channel (see fig. 1, 6, col. 3, lines 35-65. The system having crossover  for splitting channels. The channels are separated into high and low frequencies for each channel. The left channel provides high and low frequencies and the right channel having high and low frequencies. The sperate channels are feed to drivers which are controlled by the system. Therefore each driver has its own frequency channel that is provided by the left and right channels independently.);  wherein each set of loudspeakers includes one high range transducer emitting sound of higher frequencies and one full range transducer emitting sound of the medium and low range frequencies (see fig. 1-2, col. 3, line 35-col. 4, lines 10. The system supplies the left and right channels frequencies independently for each channel. The right channel having a low, high and mid-ranges frequencies and the left channel having low, high and mid-ranges frequencies. Thus the frequencies are feed to drivers for each channel. Wherein each channel controls all drives for frequency ranges for each driver in correlation for each channel (left and right channels).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Buettner to incorporate left and right channels providing separate frequencies (high and low) to drivers (speakers). The modification provides the left channel supplying high and low frequencies and the right channel providing high and low frequencies. Theses channels are feed to all drivers that are being presently used in which the channels are supplied simultaneously to all drivers. 
North discloses a speaker arrangement in that has speakers sets arranged at opposite sides of each other. The speakers 124 and 122 (front and rear facing) are connected to one input signal  and speakers (126 and 128 (left and right facing) are connected to another input signal. Thus being different input signals being played out by two different sets of speakers. The arrangement as shown in figure 1, displays a plane 104 that separates the two sets of speakers. Speakers 124 and 122 are separated by this plane as well as speakers 126 and 128. The opposite sides of the speakers’ sets are connected to one input signal. Therefore playing out the different input channels at each speaker set (126,128) and (122,124).), (see fig.1, 4, col. 3, lines 35-59).
North disclose speakers with separate channels. North discloses two sets of speakers being feed by one input channel at each set. The combination of Harvey and North teach the left and right channels being fed to different speakers wherein each speaker have at least two speakers being fed one input channel at each set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Buettner and Harvey to incorporate speakers having different channels for each speaker being on the same plane and having at least two speakers included in the set being fed an input signal. The modification would provide the different arrangement in dimensional configuration with sound from two different channels for each of the different speaker sets.
Fujita teaches , and wherein the full range transducer of the first set and the high range transducer of the second set of transducers are arranged in the second side of the housing and on the second side of the imaginary plane (see fig. 4-5, elements 7, 8, 78, col. 7, lines 41-55. The omni directional sphere has full range speakers and tweeters. The speakers can be arranged in the sphere with full range or woofers with tweeters as in fig. 4-5. The arrangement of speakers to include a high range and a full range speaker which could be arranged in sets as configured in Fujita.). 
The combination of Fujita to Buettner, Harvey and North each the speaker arrangement as to having full and high range speakers to be disposed on both left and right sides of the speaker sphere. The speaker housing of Buettner shows midrange speaker in which a full range speaker can be incorporated into that speaker housing. The system provides a multichannel sound (stereo sound which has two or more channels) to be configured for audio output to two loudspeakers as taught by Buettner and Harvey. Thus the combination of Buettner, Harvey, North  and Fujita teach the configuration and arrangement of speakers and sound being emitted for omnidirectional sound in a 360 degree pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Buettner, Harvey and North to incorporate speakers system having high and full range speakers for 360 output. The modification would provide the sound field arrangement in a omnidirectional pattern.

4.	Claims 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Buettner (US 4,051,919) in view of Harvey et al. (US 8,391,535) in further view of North (8,175,304) in further view of Fujita et al. (US 5,812,685).
Regarding claim 20, Buettner teaches the loudspeaker transducer arrangement according to claim 25 where the emitted sound is being perceived omnidirectional by a listener due to the sound emitted from: a. a first loudspeaker in the first set and the second loudspeaker from the second set; b. a second loudspeaker from the first set and the first loudspeaker from the second set; c.  the first and second loudspeaker from the first set; or d.  the first and second loudspeaker from the second set plane (see fig.1-2, col. 2, line 50-col. 3, line 2. The speaker housing incorporates speakers arranged on different sides of the housing in where the first side and second side speakers are parallel to each other. The speakers as arranged provide sound in different direction away from the imaginary plan which would be center line to the paralleled speakers. Each side has different speakers’ arrangement. The speaker arrangement includes a high range speaker (tweeter) and a midrange speaker that are arranged on both sides of the housing that is separated by the imaginary plane.).
Buettner does not disclose emitting sound in a omnidirectionally. 
Fujita teaches emitting sound in a omnidirectionally (see fig. 4-5, elements 7, 8, 78, col. 7, lines 41-55. The omni directional sphere has full range speakers and tweeters. The speakers can be arranged in the sphere with full range or woofers with tweeters as in fig. 4-5. The arrangement of speakers to include a high range and a full range speaker which could be arranged in sets as configured in Fujita.). 
The combination of Fujita to Buettner, Harvey and North each the speaker arrangement as to having full and high range speakers to be disposed on both left and right sides of the speaker sphere. Thus the combination of Buettner, Harvey, North  and Fujita teach the configuration and arrangement of speakers and sound being emitted for omnidirectional sound in a 360 degree pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Buettner, Harvey and North to incorporate speakers system having high and full range speakers for 360 output. The modification would provide the sound field arrangement in a omnidirectional pattern.


Regarding claim 24, Buettner teaches the loudspeaker transducer arrangement according to claim 25, wherein at least the high range transducers are arranged adjacent side limitations of the parallel sides of said housing (see fig .1-2, col. 2, line 50-col. 3, line 2. The speaker housing incorporates speakers arranged on different sides of the housing in where the first side and second side speakers are parallel to each other. The speakers as arranged provide sound in different direction away from the imaginary plane, which would be center line to the paralleled speakers. Each side has different speakers’ arrangement.).



5.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Buettner (US 4,051,919) in view of Harvey et al. (US 8,391,535) in further view of North (8,175,304) in further view of Fujita et al. (US 5,812,685) in further view of North (US 2014/0355773)
Regarding claim 22, Buettner, Harvey, North (304) and Fujita do not teach the loudspeaker transducer arrangement according to claim 25, where the sets of loudspeakers are mounted in a three-dimensional enclosure, with a ground plane shaped in a geometrical form of square, rectangle.
North(773) teaches where the sets of loudspeakers are mounted in a three-dimensional enclosure, with a ground plane shaped in a geometrical form of square, rectangle (see fig .2a-b ¶ 0020. discloses a speaker system has a speaker arrangement in a rectangular box which has two different channels (left and right channels) which the audio signal is provided to two speaker on the same plane which could be on the same side of a plane. The two speakers receive the different channels left and fight however the speaker arrangement is arranged on the same side of the plane.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Buettner, Harvey, North (304) and Fujita to incorporate housing structure as the enclosure. The shape of the cabinet design provides no inventive step in regards to the shape of a cabinet having a specific dimension. The cabinet being designed to place speakers in an arrangement based on user design. Thus the design of the rectangular box speaker system would provide omnidirectional sound regardless of different form modifications as long as the design includes a spherical structure. 

6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buettner (US 4,051,919) in view of Harvey et al. (US 8,391,535) in further view of North (8,175,304) in further view of Fujita et al. (US 5,812,685) further in view of Wilson et al. (US 2013/0208924).
	Regarding claim 21, Buettner, Harvey, North, Fujita, do not disclose the loudspeaker transducer arrangement according to claim 25 where the loudspeaker transducer arrangement further includes at least one low range transducer.
	Wilson teaches the loudspeaker transducer arrangement further includes at least one low range transducer (see fig. 1, speaker elements (18), ¶ 0025. The speaker arrangement could include a low range speaker with as well as a full and high range speakers in the cabinet.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Buettner, Harvey, North, Fujita to incorporate a low range speaker. The modification would provide a low range speaker arranged with the full and high range speakers. The additional speaker does not provide any additional inventive step. The speaker arrangement is well known to arrange speakers in any fashion based on user design.
	


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651